Citation Nr: 1421446	
Decision Date: 05/13/14    Archive Date: 05/21/14

DOCKET NO.  10-28 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than April 28, 2008 for the award of a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel





INTRODUCTION

The Veteran had active duty service from November 1966 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a January 2009 rating decision issued by the Regional Office (RO) in San Juan, Puerto Rico.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals a December 2013 appellate brief.  All other documents are either duplicative of the evidence in the claims file or irrelevant to the issue on appeal.  


FINDINGS OF FACT

1. An unappealed January 2004 rating decision denied entitlement to a TDIU.

2. Between January 2004 and April 2008, VA did not receive a formal or informal claim or any correspondence from the Veteran that expressed intent to file a claim for a TDIU.  Nor did VA receive an examination showing a worsening of any of the Veteran's service-connected disorders.  

3.  The Veteran's formal claim for a TDIU was received April 28, 2008.

4. The earliest factually ascertainable date that the Veteran's service-connected disabilities were of such severity as to preclude substantially gainful employment was April 23, 2008.  This was in a fee basis report of that date, submitted with the claim for TDIU.  The psychiatric disorder should be rated 70 percent disabling as of that date.





CONCLUSION OF LAW

The criteria for assignment of a total disability rating based on individual unemployability are met as of April 23, 2008, but no earlier.  38 U.S.C.A. §§ 1155, 5110(a) (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Since the rating decision that the Veteran is appealing is the one that determined the effective date (i.e. it is a downstream issue), statutory notice served its purpose and its application is no longer required.  Dingess v. Nicholson, 19 Vet. App. 473, 491, (2006), aff'd sub nom.  Hartman v. Nicholson, 483 F.3d 1311, 1315 (Fed. Cir. 2007).  The appellant bears the burden of demonstrating any prejudice from defective Veterans Claims Assistance Act of 2000 (VCAA) notice with respect to any downstream issues.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).

VA has made reasonable efforts to assist the appellant by obtaining relevant records which he has adequately identified.  This includes securing service, VA, and private treatment records and providing VA examinations.  The Veteran was notified and is aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

Analysis

The Veteran claims entitlement to an effective date earlier than April 28, 2008 for the award of a TDIU.  In a January 2009 rating decision, the Veteran was granted a TDIU for his service-connected anxiety disorder and gunshot wound residuals, which had been rated as 50 percent and 10 percent disabling, respectively, since February 2002.  The psychiatric disorder was rated 70 percent disabling as of April 28, 2008, in that rating action.  The Veteran then appealed the effective date.  Thus, as the current claim is not in connection with an initial disability rating, the Board will apply the earlier effective date laws for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447, 456-57 (2009); Hurd v. West, 13 Vet. App. 449 (2000); 38 C.F.R. § 3.400.

The effective date of an evaluation and award of compensation based on a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400. If it is factually ascertainable that an increase in disability had occurred within the one year immediately preceding the date of receipt of the claim, then the Veteran can receive this earlier effective date. 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400 (o)(1)(2); Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98 (1998).  In making this determination the Board must consider all of the evidence, including that received prior to previous final decisions.  Hazan v. Gober, 10 Vet App 511 (1997).

VA recognizes both formal and informal claims.  A formal claim is one that has been filed in the form prescribed by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  An informal claim may be any communication or action indicating an intent to apply for one or more benefits under VA law.  Thomas v. Principi, 16 Vet. App. 197 (2002).  Once a claim for compensation has been allowed, receipt of a VA examination showing worsening of a veteran's service-connected disorder will be accepted as an informal claim for increased benefits.  Massie v. Shinseki, 25 Vet. App. 123, 132-34 (2011) aff'd, 724 F.3d 1325 (Fed. Cir. 2013); 38 C.F.R. § 3.157(b)(1).

Here, although the Veteran submitted a formal claim that was received by VA on April 28, 2008.  There is a June 2007 that might be taken as an informal claim.  It noted that the Veteran was retired, but did not show a worsening of his anxiety.  Thus, it does not provide a basis for an earlier effective date.

Prior to June 2007, however, there no other claims.  The record shows regular family counseling, including an initial counseling evaluation in July 2004.  Although the July 2004 evaluation noted a GAF score of 67, slightly lower than the October 2003 score of 70, there was little other evidence of a worsening in his anxiety disorder.  Rather, the Veteran's reported symptoms focused predominately on his strained relationship with his son, and the examiner did not address his anxiety disorder, diagnosing him instead with "family problems."  Thus, the July 2004 evaluation did not evidence worsening of a service-connected disorder and therefore cannot be considered an informal claim.  See Massie, 25 Vet. App. at 134 (holding that although 38 C.F.R. § 3.157(b)(1) does not expressly require worsening, to hold otherwise would lead to the absurd result that nearly all VA medical records could trigger the provisions of 38 C.F.R. § 3.157(b)(1)).  

Moreover, because an unappealed January 2004 rating decision denied a TDIU, any formal or informal claims prior to that determination were denied at that time.  Munro v. Shinseki, 616 F.3d 1293 (Fed. Cir. 2010).  Between January 2004 and June 2007, there are no VA treatment records or communications that could be construed as a formal or informal claim for a TDIU.  Thus, the Board finds that VA's receipt of the June 2007 VA examination constituted an informal claim for increased benefits under 38 C.F.R. § 3.157(b)(1), and therefore a claim for a TDIU. 38 C.F.R. § 3.157(b)(1); Massie, 25 Vet. App. at 134; Rice, 22 Vet. App. at 456-57.  As such, the date of claim for the current appeal is June 8, 2007.

Entitlement to a TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

Under the applicable criteria, a TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more; or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

For the reasons discussed below, the Board finds that the earliest date it is factually ascertainable that the Veteran warranted a TDIU was April 23, 2008.  

The evidence prior to April 2008 does not support a finding of a TDIU.  In the October 2003 VA examination, the Veteran reported that in the last year he had experienced depression, irritability, insomnia, difficulty concentrating, anxiety, restlessness, and tension.  However, he reported no problems with social relations except for poor communication with one son who lived abroad.  The examiner found few abnormalities, noting that he was alert, aware of the interview situation, and in contact with reality; that he exhibited no evidence of psychomotor retardation or agitation; that his thought process was coherent and logical without looseness of association, disorganized speech, delusions, or hallucinations; that he did not have phobias, obsessions, panic attacks or suicidal ideation; that his affect was broad and appropriate and he was oriented in person, place, and time; that his recent, remote and immediate memory was intact and his abstraction capacity was normal; and that his judgment was good and his insight was adequate.  The examiner found that his symptoms produced some difficulty in his occupational and social functioning, and noted that he had an anxious mood.  The examiner diagnosed him with anxiety disorder not otherwise specified and assigned a 70 percent GAF score.  Additionally, according to the Veteran, he had recently lost his job where he had worked for 21 years after the company closed its Puerto Rico operations, and had been actively searching for work but had little success, finding only part time jobs doing general bookkeeping for little pay, or working briefly as a bookkeeper for a gas station but quitting because he believed they were employing improper accounting methods.  He stated that he was willing to work but had simply not been able to find an adequate job.  

The June 2007 VA examination revealed similar findings.  There, the Veteran reported moderate trouble sleeping twice a week; mild social withdrawal four to five times per week; and moderate daily depressed mood with crying bouts.  He added that those symptoms began "a long time ago" but did not specify a time frame.  The examiner noted that the Veteran's appearance was clean without problems with hygiene or activities of daily living, his attitude toward the examiner was cooperative, and his behavior was not inappropriate; that his psychomotor activity, thought process, and thought content were unremarkable with spontaneous speech, appropriate interpretation of proverbs, no evidence of delusions or hallucinations, and intact memory; that he was oriented to person, place and time, and his attention was intact; that he understood the outcome of his behavior and that he has a problem; that he had good impulse control and no episodes of violence; and that he was negative for obsessive or ritualistic behavior, panic attacks, homicidal or suicidal thoughts.  The examiner considered the Veteran capable of managing his financial affairs.  Otherwise, the examiner noted that he exhibited constricted affect, dysphoric mood and sleep impairment that would result in his feeling "poorly" the next day.  The examiner diagnosed him with anxiety disorder with depressive features and assigned a GAF score of 65.  Overall, the examiner determined that there was not total occupational and social impairment; there were no deficiencies in judgment, thinking, family relations, work, mood or school; there was not reduced reliability or productivity, and there was no decrease in work efficiency or impairment during periods of stress.  Additionally, the Veteran reported that he had retired in 2004 due to his "nerves."

In an April 2006 VA treatment record, the Veteran reported that he and his family were planning trips to Oregon and New York to visit family and friends; a March 2007 VA treatment record indicated that the Veteran and his wife had often gone out dancing and to the movies; a June 2007 treatment record noted that although the Veteran had reported some feelings of depression due to his mother's illness, he had successfully employed coping strategies that involved engaging in activities that improved his sense of self; and an August 2007 VA treatment record noted that the Veteran had been leaving the house more to take care of his terminally ill mother.  Although standing alone such evidence is not determinative, the fact that the Veteran was able to care for his mother, engage in coping strategies, and socialize with family and friends undermines the claim that he would lack the ability to secure and maintain gainful employment.  

The evidence does suggest, however, that his symptoms significantly worsened sometime around April 2008.  A VA medical record dated April 23, 2008, noted that the Veteran reported feeling like he is a burden to his wife, that he is useless and his situation is hopeless.  He also reported constant isolation, insomnia, lack of interest in activities, and death wishes with flashbacks to traumatic war experiences.  
The examiner noted that the Veteran was severely sick, that he was unable to work and that he had no industrial or social adaptabilities.  The examiner's prognosis was that improvement was unlikely.  This document was reportedly from a fee basis provider and was provided with the appellant's April 28, 2008 claim for TDIU.  

Moreover, in a December 2008 VA examination, the Veteran described experiencing moderate nightly sleep difficulty; moderate to severe depression and a lack of interest in significant activities three to four times a week; moderate to severe decreased concentration with memory lapses four to five times a week; and moderate daily psychomotor retardation.  Additionally, he noted that about six to eight months prior, he began experiencing moderate irritability with anger outbursts two to three times a day, as well as severe social isolation.  The examiner diagnosed him with major depressive disorder and found that it resulted in total occupational and social impairment, stating that his cognitive impairment caused severe problems with accounting tasks and decision making.  The examiner added that his condition was chronic and recurrent and that this was the third episode since 2002.  

In light of the above, the Board concludes that the first evidence showing that the Veteran was unable to secure and maintain substantially gainful employment was the April 23, 2008 VA medical record where the examiner opined that he could not work.  Between the October 2003 examination and the June 2007 examination, the Veteran's symptoms appear to have remained relatively stable, and, although he reported some insomnia, anxiety, and depression, the examiners noted nearly complete psychological and cognitive functioning.  Moreover, April 2008 coincides with the Veteran's statements in the December 2008 VA examination that many of his symptoms began to worsen around six to eight months before.  Although in June 2007, the Veteran reported that he had retired due to his nerves, findings during that examination did not indicate that he could not work.  Indeed, he worked part time as a bookkeeper in at least two jobs before quitting for reasons unrelated to his service-connected disabilities.  His lack of employment therefore appears primarily due to external factors such as the market for accounting services in Puerto Rico.  

Even though the December 2008 VA examiner noted that the Veteran had experienced three previous episodes of major depressive disorder since 2002, she did not specify when these took place or how they affected his ability to work.  She identified cognitive impairment as the primary factor preventing him from working but, as described above, evidence prior to April 2008 indicates generally normal cognitive functioning.  Thus, prior to April 23, 2008, the Board finds that the Veteran's anxiety disorder did not prevent him from obtaining and securing employment.  See Van Hoose v. Brown, 4 Vet. App 361 (1993) (the question in a TDIU claim is whether the veteran is capable of performing physical and mental acts required by employment, not whether the veteran can find employment).  

In 2005, the Social Security Administration determined that the Veteran was disabled; however, that decision is not binding on VA.  Martin v. Brown, 4 Vet. App. 136 (1993); Murincsak v. Derwinski, 2 Vet. App. 363, 369-370 (1992).  Although in an August 2003 Social Security evaluation, a psychiatrist concluded that the Veteran's capacities for adaptation, task persistence and social interactions were poor, she also noted that his capacities for understanding, memory, attention, and concentration were good.  Moreover, the Veteran reported that he was unable to obtain a job because he was "overqualified," and that when he was working he did not experience problems with supervisors or coworkers.  Although it appears the Veteran may have some occupational impairment-which is factored into the 50 percent disability rating for anxiety-on balance it does not rise to the level of total impairment.  Moreover, the Social Security Administration considered the effect of both the Veteran's service-connected anxiety disorder as well as his non-service-connected back disorder.  As such, the Board gives significantly more weight to the evidence that addresses only his service-connected disabilities during the period on appeal.  

Finally, the gunshot wound does not significantly affect the Veteran's ability to work.  In a March 2002 VA examination, the Veteran reported that it caused difficulty with using a screwdriver, changing a car tire, painting or doing daily chores.  In the October 2003 VA examination, the Veteran reported no significant sequelae except for pain over the during cold and damp weather.  

Therefore, because the date entitlement occurred after the date of claim, the Board finds that the effective date is April, 23, 2008.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400 (o)(1)(2).  Thus, entitlement to an effective date of April 23, 2008, but no earlier, is allowed.  This should also be the effective date of the 70 percent rating for the anxiety disorder.


ORDER

Entitlement to an effective date of April 23, 2008, and no earlier, for the award of a TDIU is granted.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


